FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

GENE CASHMAN; ATHENA SUTSOS,                No. 03-15066
             Plaintiffs-Appellants,             D.C. No.
                v.                         CV-99-03641-SBA/
CITY OF COTATI, a municipal                       RS
corporation,                               Northern District of
              Defendant-Appellee.          California, Oakland

                                                ORDER

                     Filed July 15, 2005

      Before: Arthur L. Alarcón, Robert R. Beezer, and
            William A. Fletcher, Circuit Judges.


                           ORDER

   This court suspended consideration of appellee’s petition
for rehearing and rehearing en banc pending the Supreme
Court’s issuance of a decision in Lingle v. Chevron USA, 125
S. Ct. 2074 (2005). The Supreme Court’s opinion in Lingle
requires us to grant the City of Cotati’s petition for rehearing
and to withdraw our opinion filed July 15, 2004.

   We affirm the district court’s judgment in favor of the City
of Cotati. See, e.g., Lentini v. Center for the Arts, 370 F.3d
837, 850 (9th Cir. 2004) (affirming district court’s judgment
after trial on a different ground). Cashman’s takings claim,
which alleges that the City of Cotati’s mobilehome park rent
control ordinance effects an unconstitutional regulatory taking
by failing to substantially advance a legitimate government
interest, is foreclosed by Lingle. 125 S. Ct. at 2087 (holding
                             8249
8250              CASHMAN v. CITY OF COTATI
that the “substantially advances formula is not a valid takings
test” (internal quotation marks omitted)).

   The petition for rehearing is GRANTED. Our prior opinion
filed July 15, 2004 is WITHDRAWN. The district court’s
judgment in favor of the City of Cotati is AFFIRMED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.